Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 03/08/2021.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 1, 3-4, 7, 9-10 and 16 has been amended.  Claims 2, 8 and 14 have been canceled.  Claims 1, 3-7, 9-13 and 15-16 are pending in the application.
                                                     Response to Argument
2.	Applicant’s arguments filed on 03/08/2021 with respected to the rejection of Shimakawa Kazuhiko have been fully considered and are persuasive (see pages 6 of an amendment filed 03/08/21).  The rejection of Shimakawa Kazuhiko has been withdrawn.
Allowable Subject Matter
3.	Claims 1, 3-7, 9-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Shimakawa Kazuhiko, Boeve Hans Marc Bert and Antonyan Artur taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “write processing to be performed individually for a first reference element set to a first resistance state in generating a reference potential used for reading data from a memory element, and a second reference element different from the first reference element, the second reference element being set to a second resistance state different from the first resistance state in generating the reference potential, wherein a frequency of write processing on one of the first reference element and the second reference element in which a read disturb occurs is increased more than a frequency of write processing on another one of the first reference element and the second reference element in which the read disturb does not occur” in a control circuit as claimed in the independent claim 1.  Claims 3-6 are also allowed because of their dependency on claim 1; or
Per claim 7: there is no teaching, suggestion, or motivation for combination in the prior art to “a control circuit that performs write processing individually for the first reference element and the second reference element, wherein the control circuit increases a frequency of write processing on one of the first reference element and the second reference element in which a read disturb occurs more than a frequency of write processing on another one of the first reference element and the second reference element in which the read disturb does not occur” in a semiconductor memory device as claimed in the independent claim 7.  Claims 9-13 and 15 are also allowed because of their dependency on claim 7; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to “write processing individually for a first reference element set to a first resistance state in generating a reference potential used for reading data from a memory element, and a second reference element different from the first reference element, the second reference element being set to a second resistance state different from the first resistance state in generating the reference potential, wherein a frequency of write processing on one of the first reference element and the second reference element in which a read disturb occurs is increased more than a frequency of write processing on another one of the first reference element and the second reference element in which the read disturb does not occur” in a control method for performing by a processor as claimed in the independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.